Citation Nr: 0012367	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-10 280A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in an August 
20, 1991, Board of Veterans' Appeals decision, which denied 
as not well-grounded claims for service connection for an 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD), a low back disorder, and jungle rot, 
as well as a claim for an increased rating for a left knee 
disability rated at 20 percent.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1998 motion from the veteran, as the 
moving party, for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an August 1991 Board 
decision that denied claims for service connection and for an 
increased rating as not well-grounded.  


FINDINGS OF FACT

1.  In a BVA decision dated August 20, 1991, the Board denied 
claims for service connection for an acquired psychiatric 
disorder to include PTSD, a low back disorder, and jungle 
rot, as not well-grounded; that decision also denied as not 
well-grounded a claim for an increased rating for 
postoperative residuals of a tear of the left lateral 
meniscus and partial tear of the left quadriceps muscle, 
evaluated as 20 percent disabling.

2.  The moving party has alleged that each of the claims 
should have been found well-grounded.

3.  The August 20, 1991 BVA decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous.


CONCLUSION OF LAW

The August 20, 1991 BVA decision, which denied claims for 
service connection for an acquired psychiatric disorder to 
include PTSD, a low back disorder, and jungle rot, as well as 
a claim for an increased rating for postoperative residuals 
of a tear of the left lateral meniscus and partial tear of 
the left quadriceps muscle, evaluated as 20 percent 
disabling, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1403, 1404 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 20, 1991, the Board issued a decision that denied 
claims for entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, for a low back 
disorder, for jungle rot, and for an increased rating for 
postoperative residuals of a tear of the left lateral 
meniscus and partial tear of the left quadriceps muscle, 
evaluated as 20 percent disabling.  In April 1999, the moving 
party (the veteran) filed a motion for reconsideration, 
requesting that both the August 20, 1991 BVA decision and a 
May 26, 1987 BVA decision be reversed.  In a written Informal 
Hearing Presentation, dated July 31, 1998, the moving party's 
representative limited argument to the August 1991 BVA 
decision.  In an August 1998 letter, the Board denied the 
motion for reconsideration.  However, the BVA also informed 
the moving party that a new law had been enacted, codified in 
38 U.S.C.A. § 7111, which gives the Board authority to revise 
prior BVA decisions on the ground of clear and unmistakable 
error (CUE).  Moreover, it was noted that motions for 
reconsideration alleging obvious error in fact or law may be 
construed as requests for revision of the prior BVA decision 
on the grounds of CUE.  However, at that time, the moving 
party was notified that all such claims were deferred pending 
promulgation of final regulations.  

By BVA letter dated in March 1999, the moving party was 
notified that final CUE regulations had been published, and a 
copy of those regulations was enclosed.  The moving party was 
given 60 days to respond to that letter, and urged to seek 
representation.  In November 1999, the moving party's 
representative submitted a brief outlining the basis for this 
claim.  Essentially, the moving party maintains that the 
Board erred in the August 1991 decision by determining that 
all the claims were not well-grounded.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

The parameters as to what constitutes CUE, and what does not, 
are set forth in 38 C.F.R. § 20.1403, as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the Board finds that the moving party has not 
demonstrated that the Board's August 1991 decision contains 
CUE, for the following reasons.  Initially, the Board 
reiterates that the moving party contends that his claims 
should have been found well-grounded.  Thus, it appears that 
he is essentially disagreeing with the Board's application of 
the law to the facts.  Reviewing the claims file at the time 
the August 1991 decision was rendered, according to the law 
in effect at that time, reveals the following.  

First, in regard to the claims for service connection, the 
Board notes that at the time of that decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court"), had held that it was a 
claimant's initial burden to submit evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Moreover, the Court defined a well grounded claim 
as one that was plausible, meritorious on its own, or capable 
of substantiation.  The Court held that the claim need not be 
conclusive, but only possible to satisfy the initial burden 
of presenting a well grounded claim.  Id.

In regard to the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, the Board finds that 
it was not undebatable error to deny that claim as not well-
grounded.  The evidence at that time indicates that the 
moving party's service records were negative for any findings 
of a psychiatric disorder.  Moreover, the medical evidence 
following service was negative for any evidence of a 
psychiatric disorder until many years following service 
separation.  The only medical evidence relating to a 
psychiatric disorder following service is found in an April 
1989 VA examination report, which concludes that the veteran 
did not meet the criteria for PTSD, and only by the veteran's 
own account, did he suffer from a chronic anxiety disorder 
since his tour of duty in Southeast Asia.  In other words, at 
the time of the August 1991 BVA decision, there was no 
medical evidence of record that the veteran had a current 
diagnosis of an acquired psychiatric disorder or PTSD, which 
was due to his military service.  As such, the Board finds it 
was not error for the Board to conclude that the veteran had 
not presented a plausible, or well-grounded, claim.  
Moreover, even accepting the moving party's contention that 
the claim should have been found well-grounded, the moving 
party has presented no argument as to whether or why that 
would have manifestly changed the outcome of that claim.  38 
C.F.R. § 20.1403(c); see Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

Similarly, as to the veteran's claims for service connection 
for a back disorder and for jungle rot, the Board also is 
unable to find clear and unmistakable error in the Board's 
August 1991 decision to deny those claims as not well-
grounded.  In that regard, the evidence at that time was 
negative for any findings of a back disorder or jungle rot in 
the veteran's service medical records.  Moreover, although 
there is some post-service medical evidence reflecting a back 
disorder and a skin disorder, the medical evidence is 
entirely negative for any findings which relate such 
disorders to the veteran's military service.  Additionally, 
as with the claim for service connection for an acquired 
psychiatric disorder to include PTSD, the veteran has 
presented no argument as to how the outcome of these issues 
would have been manifestly different, had the Board found the 
claims well-grounded.  

In regard to the claim for an increased rating for a left 
knee disability, characterized as postoperative residuals of 
a tear of the left lateral meniscus and partial tear of the 
left quadriceps muscle, evaluated as 20 percent disabling, 
the Board also finds no clear and unmistakable error in 
denying that claim.  The Board acknowledges the veteran's 
contentions that that claim should not have been denied as 
not well-grounded.  However, the Board notes that the August 
1991 BVA decision was issued prior to the Court's decision in 
Proscelle v. Derwinski, which indicated that claims that 
service-connected disabilities have worsened in severity are 
inherently plausible, and thus, well-grounded. Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Nevertheless, 
even assuming that the Board should have found the claim 
well-grounded, there was there was no prejudice to the 
veteran as the outcome of the decision was the same.  In 
other words, whether or not the Board found the claim to be 
well-grounded, the Board denied the claim based on evaluation 
of the medical evidence.  Furthermore, to the extent that the 
veteran disagrees with the Board's interpretation of the 
evidence, the Board reiterates that a mere disagreement as to 
how the facts and evidence were weighed or evaluated is not a 
basis for clear and unmistakable error.  38 C.F.R. 
§ 20.1404(b).

While not specifically argued by the veteran, the Board also 
notes that the time of the 1991 Board decision, there was X-
ray evidence of post-traumatic arthritis of the left knee.  
Painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating even though there is no actual limitation of 
motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  However, the August 1991 BVA decision was issued 
prior to the Court's decision in Lichtenfels (early October 
1991).  Moreover, the most recent VA compensation examination 
at that time (April 1989) revealed full range of motion of 
the left knee with no indication of pain upon range of motion 
testing.  The Board further notes that, even if a 10 percent 
rating was warranted for arthritis with painful motion, the 
1989 examination did not reveal more than mild instability or 
other impairment of the knee.  (See 38 C.F.R. § 4.71a, Code 
5257: A 10 percent rating is warranted for mild other 
impairment of the knee, to include recurrent instability or 
subluxation; moderate disability warrants a 20 percent 
rating, and severe disability is rated 30 percent.)  In fact, 
it was noted that the left knee ligaments were stable.  Thus, 
the 20 percent rating would have encompassed arthritis with 
painful motion.  Simply stated, the Board's finding that a 
rating in excess of 20 percent was not warranted would not 
have been manifestly different but for failure to consider a 
rating for arthritis.   

In short, the Board finds that the veteran's allegations do 
not constitute CUE in the August 1991 BVA decision.  As 
stated by the United States Court of Appeals for Veterans 
Claims (Court), the following is required for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).
The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the present case, the moving party has essentially 
disagreed with how the facts of the case were weighed and 
evaluated at the time of the August 1991 BVA decision.  
Specifically, the moving party has alleged that the August 
1991 Board decision was clearly and unmistakably erroneous 
because claims were denied as not well-grounded.  However, as 
discussed above, with respect to the service connection 
issues, the moving party's argument essentially presents a 
disagreement with how the medical evidence was analyzed, 
which is not a proper basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.  In other 
words, the Board found in its August 1991 decision that there 
was not enough evidence to find the claims well-grounded.  
The Board finds that it was not erroneous to reach such a 
conclusion, and the moving party has not presented any 
argument as to how the outcome of the claims for service 
connection would have differed, had the Board well-grounded 
the claims.  Moreover, as to the claim for an increased 
rating, the Board notes that even accepting that the Board 
should have found that claim well-grounded, the Board denied 
that claim based on an evaluation of the facts and evidence.  
Thus, to the extent the moving party disagrees with how the 
Board evaluated the facts and evidence in the August 1991 BVA 
decision, that is not a valid basis for a CUE claim.  

Thus, after careful review of the evidence of record, 
including the moving party's allegations, it must be 
concluded that the moving party has not set forth specific 
allegations of error either of fact or law, in the August 
1991 BVA decision.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the August 1991, Board decision on 
the grounds of CUE is denied.
 


		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


